Exhibit 21 List of Subsidiaries of the Registrant Name State of Incorporation C2 Communications Technologies, Inc. Delaware C2 Investments Inc. Delaware I-Link Systems Inc. Utah Mibridge Inc. Utah Heritage Global LLC Delaware Equity Partners HG LLC Delaware Heritage Global Partners, Inc. California Heritage Global Partners UK Limited N/A Heritage Global Partners Germany GmbH N/A Heritage Global Partners Spain, S.L. N/A National Loan Exchange, Inc. Illinois Moving Images NY LLC Delaware Greystone Post Production Equipment Delaware FP Acquisitions LLC Delaware 737 Gerrard Rd, LLC Delaware 1701 Vine, LLC Missouri
